DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive.
Applicant argues that the applied prior art does not render obvious the added limitation of the micro structures enlarging a viewing angle in the length direction of the LED module to at least 30 degrees.
However, as seen in MPEP §2144.05(II)(A), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Given that the desired total light output (of the lenses) in the longitudinal direction is up to 180 degrees, as taught by Meyer et al. and the microstructures are added specifically to expand the angle, as taught by Jiang et al., Yin et al., Noh et al., and/or Lim et al., one having ordinary skill in the art would find the optimum or workable ranges of the viewing angle output in the length direction of the micro structures through routine experimentation, one example being to make the output 180 degrees or alternatively 90 degrees in a different embodiment, since the total output range in the length direction is taught as suitable by Meyer et al.
.

Claim Interpretation
	Applicant submits (Page 10, first paragraph, footnote) that a “light viewing angle” is known as “a total angle in which the brightness is greater than or equal to 50% of nominal.  This means 30 degree LEDs are viewable 15 degrees to the left and right of the center, giving you a total of 30 degrees.”  
	While this may be one way that light viewing angle is used, it is also used by others in other ways:
Lee et al. (US PGPub 2012/0113621 A1) recites “The viewing angle may be defined as a total angle at which 90% of the total luminous flux is captured.” (Paragraph 5).
Chen (US PGPub 2012/0045171 A1) recites “the viewing angle herein is from the normal of the light-exiting surface.” (Paragraph 6).
Liu et al. (US PGPub 2010/0201242 A1) recites “the effective polar viewing angle as used herein is define as the angle at which the relative brightness ratio decreases to 5% or less.” (Paragraph 38).
Kim et al. (US PGPub 2007/0188861 A1) recites “the viewing angled is defined as the angle, where the amount of light is more than a brightness standard…is 

Therefore, even though Applicant has cited the meaning of “viewing angle” by one reference, the term “viewing angle” is not universally defined, neither by what brightness to form the cutoff, nor by the angle being measured against.  
Furthermore, the specification does not provide an explicit definition and merely recites at Paragraph 21 that “The light viewing angle in the length direction D1-D1 may be larger than 30 degrees.”
Therefore, the term “viewing angle” must be given its broadest reasonable interpretation within the plain meaning of the term.  Herein the Examiner has interpreted “viewing angle” to be the total angle at which substantial light is output.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 11, 12, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US PGPub 2013/0077300 A1) in view of Chakmakjian et al. (US PGPub 2008/0043466 A1) and Jiang et al. (US PGPub 2013/0058103 A1) and Ohno (US PGPub 2009/0016080 A1) and Abramov (US PGPub 2006/0044806 A1), or alternatively in further view of Yin  et al. (US PGPub 2013/0135358 A1) and Noh et al. (US PGPub 2010/0214507 A1) and Lim et al. (US PGPub 2006/0267037 A1) and Thompson et al. (US PGPub 2013/0258709 A1).
As to claim 11, Meyer et al. discloses (Figs. 1, 2d, 4a, 6b and 9b) a sign box (Paragraph 42) comprising a box body having a number of side edges; and one or more LED modules, each having a length direction, each comprising: one or more LED light sources 33-35 arranged along the length direction; and one or more lenses 40 for covering the one or more LED light sources 33-35, each lens comprising a lens body comprising an inner cavity 41 having an incident surface, an emergent surface 24, and a reflective surface (curved part of 40) extending between the incident surface and the emergent surface, wherein one LED light source 33-35 is situated in the inner cavity 41, light emitted from the LED light source is transmitted by the incident surface, at least portion of transmitted light by the incident surface is reflected by the reflective surface to the emergent surface so as to provide a narrow light beam angle substantially perpendicular to a length direction of the LED module (Fig. 9B, Paragraph 55), wherein the one or more LED modules are mounted on at least one side edge of the box body along the length direction of the LED module (Fig. 1).

    PNG
    media_image1.png
    331
    354
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    472
    473
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    495
    370
    media_image3.png
    Greyscale
Meyer et al.

    PNG
    media_image4.png
    138
    487
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    270
    119
    media_image5.png
    Greyscale


Chakmakjian et al. teaches (Fig. 3) a similarly shaped reflective surface wherein the surface reflection is achieved via total internal reflection (Paragraph 42).  Furthermore, Chakmakjian et al. teaches (Fig. 14A) including the emergent surface has a plurality of micro structures 18 for enlarging a light viewing angle in the length direction of the LED module (Paragraph 61).

    PNG
    media_image6.png
    361
    494
    media_image6.png
    Greyscale
 
	Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Meyer et al. to form the curved surface to be a totally internally reflecting surface since the selection from among well-known means for achieving a reflection to redirect the light is well-known in the art and in order to achieve high light use efficiency.  
Meyer et al. teaches that the light output angle range can be higher in the longitudinal direction as compared to the orthogonal direction (Paragraph 55), but Meyer et al. in view of Chakmakjian et al. is silent as to Applicant’s micro strip structures.


    PNG
    media_image7.png
    356
    353
    media_image7.png
    Greyscale
Jiang et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Meyer et al. in view of Chakmakjian et al. to include the micro strip structures of Jiang et al. uniformly on the emitting face between an outer perimeter of the lens in order to expand the beam in one direction, specifically the length direction as desired by Meyer et al.  
	Meyer et al. in view of Chakmakjian et al. and Jiang et al. is silent as to the micro strip structure being triangles in cross-sectional shape.
	Ohno teaches (Fig. 2) forming the output surface with strips (Paragraph 32, prisms 28 extend in the thickness direction) of adjoining triangles (Paragraph 32) uniformly placed on the emitting face in order to diffuse the light.  (Paragraph 32)

    PNG
    media_image8.png
    407
    331
    media_image8.png
    Greyscale
Ohno
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use triangles to form the diffusion since the selection from among known suitable cross-sectional shapes for their known purposes is generally within the abilities of one having ordinary skill in the art.
	It is noted that Jiang et al. does not explicitly state which direction the beam is expanded by the micro strip structures and therefore which orientation with respect to the length direction.  However, since the lens face variation only occurs in one direction, i.e. perpendicular to the extending direction of the micro strips, the beam expansion will therefore substantially only occur in the perpendicular direction.
	Alternatively, Yin et al. teaches (Fig. 12C) triangular cross-sectional micro strips 322 on the emitting face arranged along a direction that is perpendicular to the diffusing direction (Paragraph 92).  

    PNG
    media_image9.png
    401
    327
    media_image9.png
    Greyscale
Yin et al.
Similarly, Noh et al. teaches (Figs. 3 and 5B) that the triangular micro strips 631 cause an enlargement of radiation angle based on the interaction of the light with the triangles perpendicularly to the extension of the triangular microstrips (Paragraph 66).

    PNG
    media_image10.png
    390
    544
    media_image10.png
    Greyscale
Noh et al.

    PNG
    media_image11.png
    550
    457
    media_image11.png
    Greyscale
Noh et al.
Therefore, it is clear from the teachings of Yin et al. and Noh et al. that the effect of the microstrips, including the triangular microstrips, is to diffuse in a direction perpendicular to their extension and therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to orient the triangular microstrips of Meyer et al. in view of Chakmakjian et al. and Jiang et al. and Ohno extending in the direction that is perpendicular to the length direction since the beam expansion occurs perpendicularly to the extending direction of the microstrips and Meyer et al. desires beam expansion in the length direction Meyer et al. Paragraph 55). 
As to the elements being micro structures, as seen in Paragraph 21, any features which have smaller size and may realize the function of enlarging the light viewing angle in the length direction of the LED module should be covered in the protective scope of the micro structures of the present disclosure.  Therefore, it appears that the term micro structure is merely a small element that enlarges viewing angle.  Since the elements of 
Alternatively, Lim et al. teaches (Figs. 2 and 5a) that triangle structures of the micro size function to diffuse sideways (Paragraphs 37 and 38).  
Therefore, it would be obvious to have the elements of Meyer et al in view of Chakmakjian et al. and Jiang et al. and Ohno or alternatively in further view of Yin et al. and Noh et al. be micro sized since the size is taught as a suitable size for sideways diffusion by Lim et al.  It is noted that the triangles of Lim et al. are for a pyramidal prism.  However, the teaching of sideways diffusion would predictably apply to the strip elements of Meyer et al in view of Chakmakjian et al. and Jiang et al. and Ohno or alternatively in further view of Yin et al. and Noh et al. since their cross-sections are substantially the same.
	Meyer et al. in view of Chakmakjian et al. and Jiang et al. and Ohno, or alternatively in further view of Yin et al. and Noh et al. and Lim et al. teaches a mounting portion (Meyer et al. Fig. 4a #49) surrounding the lens body 40, is silent as to Applicant’s a positioning post extending from below a portion of the mounting portion to position the lens body onto an assembly.
	Abramov et al. teaches (Fig. 13) a mounting portion comprising a positioning post 133 from below a portion of the mounting portion to position the lens 131 onto an assembly 132 in order to assure alignment between the lens and the light source (Paragraphs 41 and 67).

    PNG
    media_image12.png
    549
    712
    media_image12.png
    Greyscale
Abramov et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a positioning post at the mounting portion of Meyer et al. in view of Chakmakjian et al. and Jiang et al., or alternatively in further view of Yin et al. and Noh et al. and Lim et al. in order to ensure alignment between the light sources and the lenses, as taught by Abramov et al.
	As to the plurality of micro structures enlarging a viewing angle in the length direction of the LED module being at least 30 degrees, Meyer et al. in view of Chakmakjian et al. and Jiang et al. and Ohno, and Abramov et al. or alternatively in further view of Yin et al. and Noh et al. and Lim et al. is silent as to the exact viewing angle.

	Alternatively, Thompson et al. teaches (Fig. 1B) inputting light at 45 degrees from normal (Paragraph 12, 90 degrees full angle) in order to increase uniformity while decreasing the number of light sources (Paragraph 62-65 and 179).

    PNG
    media_image13.png
    360
    481
    media_image13.png
    Greyscale
Thompson et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the micro structures enlarge the viewing angle to 45 degrees in order to increase uniformity while decreasing the number of light sources, as taught by Thompson et al.
As to claim 12, Meyer et al in view of Chakmakjian et al. and Jiang et al. and Ohno and Abramov et al., or alternatively in further view of Yin et al. and Noh et al. and Lim et al. and Thompson et al. teaches that the plurality of micro structures are a plurality of micro protrusions from the lens body (Jiang et al. Fig. 20, Ohno Fig. 2)
As to claims 16, Meyer et al. discloses (Fig. 8c) two incident surfaces, but does not explicitly state that the incident surfaces respectively are transmitted to the reflective or emergent surface.
	Chakmakjian et al. teaches (Fig. 3) that the similarly shapes two incident surfaces 25, 26 transmit light to the reflecting surface to reflect to the emergent surface 
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device to make the incident surfaces such that one transmits to the reflecting surface to be reflected to the emergent surface and the other transmits to the emergent surface, in order to aid in collimation and since the selection from among known suitable shapes for the lenses for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to claim 18, Meyer et al. discloses (Fig. 6b) that each lens further comprises a mounting portion (parts that are not part of the light controlling parts of 40) surrounding the lens body and an outer cavity is formed between the mounting portion and the lens body.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al in view of Chakmakjian et al. and Jiang et al. and Ohno and Abramov et al., or alternatively in further view of Yin et al. and Noh et al. and Lim et al. and Thompson et al. as applied to claim 11 above, or alternatively further in view of Lin (US PGPub 2017/0125652 A1).
	As to claim 15, Meyer et al. teaches (Fig. 8a) using a rectangularly shaped lens, but also discloses that the element is not limited to the particular rectangular shape (Paragraph 49), but is silent as to the lens being rotationally symmetric with the exception of the microstructures.

	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use a rotationally symmetric lens, as taught by Jiang et al., instead of the rectangularly shaped lens of Meyer et al. since Meyer et al. teaches that the shape is not limited to the particular rectangular shape and since the rotationally symmetric lens provides the same or similar function and the selection from among known suitable lenses for their known purposes is generally within the abilities of one having ordinary skill in the art.
	Alternatively, Jiang et al. does not explicitly state that the rotationally symmetric lens is used with a light box.
	Lin teaches (Figs. 1 and 4) using rotationally symmetric lenses with the exception of microstructures 141 for use in a light box.
	Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Meyer et al in view of Chakmakjian et al. and Jiang et al. and Ohno and Abramov et al. or alternatively in further view of Yin et al. and Noh et al. to make the lenses rotationally symmetric since the selection from among known suitable lens shapes for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al in view of Chakmakjian et al. and Jiang et al. and Ohno and Abramov et al. or alternatively in further view of Yin et al. and Noh et al. and Lim et al. and Thompson et al. as applied to claim 16 above, and further in view of Pashley et al. (WO 00/24062 A1).
	As to claim 17, Meyer et al. is silent as to Applicant’s particular shapes of the first incident surface.
	Yin et al. teaches (Fig. 17) making the incident surface 390 convexly curved in order to further facilitate the collimation of light (Paragraph 101).
	Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the input surface convexly curved in order to further facilitate the collimation of light, as taught by Yin et al.
	Chakmakjian et al. teaches (Fig. 3) forming the input surface from a substantially cone shaped input surface in order to collimate the light (Paragraphs 41 and 43, actual shape is hyperbolic, which is substantially similar to the claimed cone shape depicted by Applicant’s drawings in that a hyperbola, as is well-known in the art, is rounded near the vertex and approaches linear cone shape asymptote farther from the vertex, See Fig. 3). 
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first light input surface to have the shape taught Chakmakjian (which is substantially similar to cone shape) in order to collimate the light, as taught by Chakmakjian et al. 
	Alternatively, Pashley et al. teaches (Fig. 2) first incident surface 6 being approximately a revolution of a parabola (Page 3, lines 25-27) in order to collimate the light (Page 4, lines 1-3) before deflecting it via element 9.
.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al in view of Chakmakjian et al. and Jiang et al. and Ohno and Abramov et al., or alternatively in further view of Yin et al. and Noh et al. and Lim et al. and Thompson et al. as applied to claim 18 above, and further in view of Lin and Lee (US PGPub 2013/0058085 A1).
	As to claim 19, Meyer et al in view of Chakmakjian et al. and Jiang et al. and Ohno and Abramov et al., or alternatively in further view of Yin et al. and Noh et al. and Lim et al. and Thompson et al. teaches that the lenses have a monolithic piece forming all the lenses (Meyer et al. Fig. 6b), but is silent as to Applicant’s outer circumference wall and mounting foot.
	Lin teaches (Fig. 2) each lens having an outer circumference wall 20 and corresponding mounting foot (lower part of 20).

	Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the mounting structure as individually instead of as for all lenses together, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.  Furthermore, it would be obvious to one having ordinary skill in the art to use the outer circumference wall and corresponding mounting foot of Lin in order to allow appropriate mounting.
Furthermore, even though Lin does not explicitly draw that the mounting portion 20 mounts to the LED light source substrate, it is well-known in the art that the function of such legs is for mounting the lens.  Therefore, it would be obvious to make the mounting members mount to the LED light source substrate, since the use of the known element for its known purpose is generally within the abilities of one having ordinary skill in the art.  Alternatively, as further seen in Lee Fig. 3, the corresponding mounting member is mounted to substrate 210 and as seen in Abramov et al. Figs. 1 and 13, mounting member comprises the previously recited mounting posts 10/113 for mounting (Abramov et al. Paragraphs 41 and  67) and therefore, it would be obvious to one having ordinary skill in the art to use the corresponding part of Lin for the same purposes since the use of the known element for its known purpose is generally within the abilities of one having ordinary skill in the art and in order to ensure alignment, as taught by Abramov et al..

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al in view of Chakmakjian et al. and Jiang et al. and Ohno and Abramov et al. or alternatively in further view of Yin et al. and Noh et al. and Lim et al. and Thompson et al. as applied to claim 11 above, and further in view of Lee and Nall et al. (US PGPub 2013/0042510 A1), or alternatively in further view of Mallory et al. (US PGPub 2014/0340898 A1).
	As to claim 20, Meyer et al. discloses a printed circuit board assembly 32, wherein the one or more LED light sources 33-35 are mounted on the printed circuit board assembly, but Meyer et al in view of Chakmakjian et al. and Jiang et al. and Ohno and Abramov et al., or alternatively in further view of Yin et al. and Noh et al. and Lim et al. and Thompson et al. is silent as to Applicant’s over molded plastic body.
Lee discloses wherein the mounting portion is provided as for all lenses together or as individually for each lens, thus recognizing equivalent structures in the art.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the mounting structure as individually instead of as for all lenses together, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.  
Nall et al. teaches (Fig. 2 and 4a) each lens has a positioning post for positioning the lens on the printed circuit board assembly, and an over-molded plastic body 26 for sealing the one or more LED light sources 14, the one or more lens 20 and the printed circuit board assembly 16 together (Paragraph 33).

Alternatively, Mallory et al. teaches (Fig. 2) similar posts 30 used to position and mount lenses on a substrate, such as a circuit board. (Paragraph 16)
 Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to further modify Meyer et al in view of Chakmakjian et al. and Jiang et al. and Ohno and Abramov et al. and Lee and Nall et al. or alternatively in further view of Yin et al. and Noh et al. and Lim et al. and Thompson et al. to make the posts for positioning and mounting the lens on the printed circuit board assembly, as taught by Mallory et al. in order to correctly position and mount the lenses.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al in view of Chakmakjian et al. and Jiang et al. and Ohno and Komoto et al. (USPN 6,586,874 B1) and Abramov et al., or alternatively in further view of Yin et al. and Noh et al. and Lim et al. and Thompson et al.

Meyer et al. teaches a curved surface as part of the lens shape, which serves the reflective surface function, but does not explicitly state that said surface totally internally reflects light.  Furthermore, Meyer et al. teaches that the LED module has a high output aperture (Paragraph 55), but is silent as to Applicant’s particular microstructures.
Chakmakjian et al. teaches (Fig. 3) a similarly shaped reflective surface wherein the surface reflection is achieved via total internal reflection (Paragraph 42).  Furthermore, Chakmakjian et al. teaches (Fig. 14A) including the emergent surface has 
	Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Meyer et al. to form the curved surface to be a totally internally reflecting surface since the selection from among well-known means for achieving a reflection to redirect the light is well-known in the art and in order to achieve high light use efficiency.  Furthermore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to also include micro structures for enlarging a light viewing angle in the length direction of the LED module, in combination with the other parts of the claims.
Meyer et al. teaches that the light output angle range can be higher in the longitudinal direction as compared to the orthogonal direction (Paragraph 55), but Meyer et al. in view of Chakmakjian et al. is silent as to Applicant’s micro strip structures.
	Jiang et al. teaches (Fig. 20 and corresponding parts of Fig. 3) including micro strip structures 94 that are arranged along one direction in adjoining fashion and approximately uniformly disposed along the emergent surface between an outer perimeter of the lens in order to expand the beam in one direction only (Paragraph 92).  
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Meyer et al. in view of Chakmakjian et al. to include the micro strip structures of Jiang et al. uniformly on the emitting face between an outer perimeter of the lens in order to expand the beam in one direction, specifically the length direction as desired by Meyer et al.  

	Ohno teaches (Fig. 2) forming the output surface with strips (Paragraph 32, prisms 28 extend in the thickness direction) of adjoining triangles (Paragraph 32) uniformly placed on the emitting face in order to diffuse the light.  (Paragraph 32)
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use triangles to form the diffusion since the selection from among known suitable cross-sectional shapes for their known purposes is generally within the abilities of one having ordinary skill in the art.
Meyer et al. in view of Chakmakjian et al. and Jiang et al. and Ohno teaches LED modules arranged along two side edges, but is silent as to LED modules being arranged along four side edges.
Komoto et al. teaches (Figs. 28) arranging light sources 22b, 22c along four side edges instead of along two side edges (Figs. 26) in order to increase the luminance of the device (Col. 24, lines 14-26).

    PNG
    media_image14.png
    447
    585
    media_image14.png
    Greyscale
Komoto et al.

    PNG
    media_image15.png
    388
    513
    media_image15.png
    Greyscale
Komoto et al.
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include LED modules on each of the four side edges in order to increase the luminance of the device, as taught by Komoto et al.

	Alternatively, Yin et al. teaches (Fig. 12C) triangular cross-sectional micro strips 322 on the emitting face arranged along a direction that is perpendicular to the diffusing direction (Paragraph 92).  
Similarly, Noh et al. teaches (Figs. 3 and 5B) that the triangular micro strips cause an enlargement of radiation angle based on the interaction of the light with the triangles perpendicularly to the extension of the triangular microstrips.
Therefore, it is clear from the teachings of Yin et al. and Noh et al. that the effect of the microstrips, including the triangular microstrips, is to diffuse in a direction perpendicular to their extension and therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to orient the triangular microstrips of Meyer et al. in view of Chakmakjian et al. and Jiang et al. and Ohno and Komoto et al. extending in the direction that is perpendicular to the length direction since the beam expansion occurs perpendicularly to the extending direction of the microstrips and Meyer et al. desires beam expansion in the length direction Meyer et al. Paragraph 55). 
As to the elements being micro structures, as seen in Paragraph 21, any features which have smaller size and may realize the function of enlarging the light viewing angle in the length direction of the LED module should be covered in the protective scope of the micro structures of the present disclosure.  Therefore, it appears that the term micro 
Alternatively, Lim et al. teaches (Figs. 2 and 5a) that triangle structures of the micro size function to diffuse sideways (Paragraphs 37 and 38).  
Therefore, it would be obvious to have the elements of Meyer et al in view of Chakmakjian et al. and Jiang et al. and Ohno or alternatively in further view of Yin et al. and Noh et al. be micro sized since the size is taught as a suitable size for sideways diffusion by Lim et al.  It is noted that the triangles of Lim et al. are for a pyramidal prism.  However, the teaching of sideways diffusion would predictably apply to the strip elements of Meyer et al in view of Chakmakjian et al. and Jiang et al. and Ohno and Komoto et al. or alternatively in further view of Yin et al. and Noh et al. since their cross-sections are substantially the same.
Meyer et al. in view of Chakmakjian et al. and Jiang et al. and Ohno and Komoto et al., or alternatively in further view of Yin et al. and Noh et al. and Lim et al. teaches a mounting portion (Meyer et al. Fig. 4a #49) surrounding the lens body 40, is silent as to Applicant’s a positioning post extending from below a portion of the mounting portion to position the lens body onto an assembly.
	Abramov et al. teaches (Fig. 13) a mounting portion comprising a positioning post 133 from below a portion of the mounting portion to position the lens 131 onto an assembly 132 in order to assure alignment between the lens and the light source (Paragraphs 41 and 67).

As to the plurality of micro structures enlarging a viewing angle in the length direction of the LED module being at least 30 degrees, Meyer et al. in view of Chakmakjian et al. and Jiang et al. and Ohno, and Komoto et al. and Abramov et al. or alternatively in further view of Yin et al. and Noh et al. and Lim et al. is silent as to the exact viewing angle.
	However, the intended effect of the modified device is to have high viewing angle in the length direction (Paragraph Meyer et al. Paragraph 55 using lenses with up to 180 degrees or up to 90 degrees for a different embodiment; Jiang et al. Paragraph 58 expansion by micro structures; Yin et al Paragraph 92; Noh et al. Paragraph 66; Lim et al. Paragraph 58).  As seen in MPEP §2144.05(II)(A), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Given that the desired total light output in the longitudinal direction is up to 180 degrees, as taught by Meyer et al. and the microstructures are added specifically to expand the angle, as taught by Jiang et al., Yin et al., Noh et al., and/or Lim et al., one having ordinary skill in the art would find the optimum or workable ranges of the viewing angle output in the length direction of the micro structures through routine experimentation, one example being to make the 
	Alternatively, Thompson et al. teaches (Fig. 1B) inputting light at 45 degrees from normal (Paragraph 12, 90 degrees full angle) in order to increase uniformity while decreasing the number of light sources (Paragraph 62-65 and 179).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the micro structures enlarge the viewing angle to 45 degrees in order to increase uniformity while decreasing the number of light sources, as taught by Thompson et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875